Title: From George Washington to Henry Laurens, 23 November 1777
From: Washington, George
To: Laurens, Henry



Sir
Head Qrs White Marsh [Pa.] Nov. 23d 1777.

I have been duly honored with your Favors of the 13 & 19 Instant with their Inclosures.
I am well assured Congress have not been inattentive to the Necessities of the Army, and that the deficiency in our Supplies, particularly in the Article of cloathing has arisen from the difficulty of importing, on account of the Numerous Fleet, which line our Coast. However, I am persuaded that considerable releif might be drawn from the different States, were they to exert themselves properly. This I hope will be the case, as soon as they receive the pressing recommendations of Congress upon the subject.
It has been the unvaried custom of the Enemy, from the commencement of the present Contest, to try every Artifice & device to delude the people. The Message through John Brown was calculated for this end. I am surprized Mr Willing should suffer himself to be imposed on by such flimsy measures. He knows that there is a plain—obvious way for Genl & Lord Howe to communicate any proposals they wish to make to Congress, without the intervention of a second & third hand. But this would not suit their views. I am sorry that Mr Brown should have been the Bearer of the message, as from the character I have had

of him, he is a worthy—well disposed Man. It has been frequently mentioned, that he had interested himself much in behalf of our prisoners, and had afforded ’em every releif & comfort his circumstances would allow him to give.
I have been endeavouring to effect an Exchange of prisoners from principles of justice and from motives of humanity—but at present, I have no prospect of it. Yet Genl Howe has assured Our Officers, it was his wish, and if it could not be done, that he should readily agree to their release on parole. The Inclosed Copies of my Letters and his Answer will shew Congress what has passed between us upon that subject, and at the same time, that I had remonstrated against the severe & cruel treatment of the Prisoners and proposed the plan of sending in a suitable person to inquire into the Facts, before the receipt of their Resolution. Their sufferings, I am persuaded, have been great and shocking to Humanity. I have called upon Genl Howe for redress and an explicit Answer to my Letter of the 14th. If I do not receive One by tomorrow night with the most positive and satisfactory assurances, that a proper conduct shall be observed towards them in future, we must retaliate, However much we wish to avoid severity & measures that bear the smallest appearance of rigor or inhumanity.
Inclosed you will receive a List of Sundry Officers, who have been cashiered since the Action of the 4th Ulto. I flatter myself, that these examples will involve many favourable and beneficial consequences. Besides these there were many more brought to trial, who were acquitted. Among them Genl Maxwell and Genl Wayne. The former for charges against him while he commanded the Light Troops—The latter for charges against his conduct in the Attack made on his division in the Night of the 20th of September. The result of the Court of Inquiry against Genl Wayne, not entirely exempting him from censure in his own Opinion, he requested a Court Martial & upon a full & minute investigation of the charges against him, he was honourably acquitted & in terms of high respect.
I am sorry to inform Congress, that the Enemy are now in possession of All the Water defences. Fort Mifflin and that at Red Bank mutually depended on each Other for support, & the reduction of the former made the tenure of the latter extremely precarious, if not impracticable. After the loss of Fort Mifflin, it was found, Red Bank could derive no advantages from the Gallies & Armed Vessels—(they could not maintain their Station) and in case of Investiture, the Garrison could have no Supplies—no retreat—nor any hope of releif, but such as might arise from a Superior force acting without on the rear of the Enemy and dislodging them. Under these circumstances, the Garrison was obliged to evacuate it on the night of the 20 Inst., on the approach

of Lord Cornwallis, who had crossed the River from Chester with a Detachment, supposed to be about Two Thousand Men, and formed a junction with the Troops, lately arrived from New York and those that had been landed before at Billings port. From Genl Varnums Account I have reason, to hope, that we saved most of the Stores, except a few Heavy Cannon—however I cannot be particular in this instance. I am also to add, from the intelligence, I have received, that most, if not All the Armed Vessels have been burnt by our own people, except the Gallies—One Brig and Two Sloops, which are said to have run by the City. How far this might be founded in necessity, I am not able to determine—but I suppose it was done under that Idea and an apprehension of their falling into the Enemy’s hands, if they attempted to pass up the River. Upon the first information I had of Lord Cornwallis’s movement, I detached Genl Huntington’s Brigade to join Genl Varnum, and as soon as possible General Greene with his division, hoping that these with Glovers Brigade, which was on the march through Jersey, & which I directed to file off to the left for the same purpose, and with such Militia as could be collected would be able to defeat the Enemy’s design and to preserve the Fort—But they were so rapid in their advances, that our Troops could not form a junction & arrive in time to succour the Garrison which obliged them to withdraw. Genl Greene is still in Jersey, and when Glovers Brigade joins him, if an Attack can be made on Lord Cornwallis with a prospect of success, I am persuaded it will be done. About a Hundred & Seventy of Morgans Corps are also gone to reinforce him.
Genls poor & patterson with their Brigades & Colo. Bailey with Learned’s are now in Camp. The last arrived on Friday Evening—The Other two in the course of Yesterday. I have not yet obtained Returns of their strength, but from the accounts of the Officers, they will amount in the whole to Twenty three or Twenty four Hundred rank & file—But I find many of them are very deficient in the Articles of Shoes—Stockings—Breeches & Blankets. Besides these, about 350 Men, detachments from Lee’s—Jackson & Henley’s Regiments, have joined me.
Yesterday Evening the Enemy burnt several Houses in the Neighbourhood of Philadelphia, and they have committed the most wanton spoil in many Others. I have the Honor to be with great respect Sir Yr Most Obedt servt

Go: Washington

